EXHIBIT 99.2 Charming Shoppes, Inc. CIBC World Markets 7th AnnualConsumer Growth Conference July 10, 2007 2 Forward-Looking Statements This presentation contains certain forward-looking statements concerning the Company's operations,performance, and financial condition. Such forward-looking statements are subject to various risksand uncertainties that could cause actual results to differ materially from those indicated. Such risksand uncertainties may include, but are not limited to: the failure to implement the Company’sbusiness plan for increased profitability and growth in the Company’s retail stores anddirect-to-consumer segments, the failure to successfully implement the Company’s expansion ofCacique through new store formats, the failure to successfully implement the Company’s integrationof operations of, and the business plan for, Crosstown Traders, Inc., adverse changes in costs vitalto catalog operations, such as postage, paper and acquisition of prospects, declining response ratesto catalog offerings, failure to maintain efficient and uninterrupted order-taking and fulfillment in ourdirect-to-consumer business, changes in or miscalculation of fashion trends, extreme orunseasonable weather conditions, economic downturns, escalation of energy costs, a weakness inoverall consumer demand, failure to find suitable store locations, the ability to hire and trainassociates, trade and security restrictions and political or financial instability in countries wheregoods are manufactured, the interruption of merchandise flow from its centralized distributionfacilities, competitive pressures, and the adverse effects of natural disasters, war, acts of terrorism orthreats of either, or other armed conflict, on the United States and international economies. These,and other risks and uncertainties, are detailed in the Company's filings with the Securities andExchange Commission, including the Company's Annual Report on Form 10-K for the fiscal yearended February 3, 2007 and other Company filings with the Securities and Exchange Commission. Charming Shoppes assumes no duty to update or revise its forward-looking statements even ifexperience or future changes make it clear that any projected results expressed or implied thereinwill not be realized. 3 *Management Estimate A Multi-Brand, Multi-Channel RetailerFocused On Special Sizes With $3.1 BillionIn Annual Sales Our Goal Is To Grow To $4 Billion* InAnnual Sales Over The Next Several YearsWhile Expanding Operating Margins 4 Our DifferentiatedRetail Store Brands 5 Selected Catalog Titles 6 Our Strategy Leveraging Our Brands ThroughMultiple Channels Shifting The Mix To HigherOperating Margin Businesses 7 • Lane Bryant Retail Store Growth > Growing The Brand From 796 To 1,000 Stores* > Focused On Strip And Lifestyle Centers > Our Largest Brand With Highest OperatingMargins > 300 Lane Bryant Intimate Apparel Stores* • Grow The Outlet Channel > 90 Lane Bryant Outlet™ Stores In Operation,Growing to 150 Stores* • Launch The Lane Bryant Catalog *Management’s Estimate Of Multi-Year Rollout Opportunity Expanding The Lane Bryant Brand 8 9 • Our New Lane Bryant Store Concept Is TheLane Bryant Cacique Intimate Apparel Store > 80 Side By Side Stores Currently In Operation,Growing To 300* Stores > 2,000 Square Feet Dedicated To Intimates, WithIts Own Front Entrance > Sales Per Square Foot Increases Of 20% - 25%At Remodeled Stores *Management’s Estimate Of Multi-Year Rollout Opportunity Growing The Top Line While ExpandingThe Operating Margin 10 11 12 Current With 1,000* Lane BryantStore Goal Accomplished *Management’s Estimate Of Multi-Year Rollout Opportunity Increasing Penetration Of Lane BryantIntimate Apparel Stores, Primarily In Strip Centers 13 • Lane Bryant Outlet™ > 90 Lane Bryant Outlet Stores In Operation,Growing to 150 Stores* > Operates At Revenue And OperatingMargin Levels That Exceed Those Of LaneBryant's Average Retail Stores Growing The Top Line While ExpandingThe Operating Margin *Management’s Estimate Of Multi-Year Rollout Opportunity 14 15 The Lane Bryant CatalogToday Produces AnnualRevenues Of More Than$300 Million* America’s Largest Women’sPlus Apparel Catalog Reversion Of The TrademarkOccurs In October 2007 Lane Bryant Catalog Today *Management Estimate Lane Bryant Catalog Licensed And Operatedby Redcats USA 16 • The Lane Bryant Catalog > We Plan To Launch Our Lane Bryant CatalogDuring November 2007 > Investments During Our 4th Quarter Include: • Marketing – Internet, Media • Credit Customer Acquisition > Leverages The Operations And Infrastructure OfCrosstown Traders Growing The Top Line While ExpandingThe Operating Margin 17 *Management Estimate The Lane Bryant Catalog Credit Card • Following The ReversionOf The Lane BryantCatalog Trademark, WeWill Launch A CreditProgram For Our Lane Bryant Catalog • Pre-Approved CreditSolicitations Planned ToApproximately 2 Million*Households 18 • Net Sales Projected To Grow By 3% - 4%, In A RangeOf $785 - $795 Million > Includes Flat To Low Single-digit Percentage DecreasesIn Consolidated Comparable Store Sales • Decreased Traffic Levels Experienced By Each Of TheCompany's Retail Store Brands • Diluted Earnings Per Share Projected To A Range Of$0.18 - $0.20 • Increase In Promotions And Markdowns Of SpringMerchandise, As We Prepare For 2nd Half Initiatives 2nd Quarter Business Projections 19 Merchandise AndMarketing Initiatives ForThe Fall Season 20 21 • Right Fit By Lane Bryant™Is The Result Of One Of TheMost Extensive SizingStudies Every Conducted ByA Major Retailer • A BreakthroughCollaboration OfTechnology, Fashion And Fit 22 Our Efforts Have LedUs To Define ThreeBasic Fits That FitAnd Flatter Like NeverBefore 23 Right Fit By Lane Bryant™Store Presentation 24 Right Fit By Lane Bryant™Marketing Campaign • A Comprehensive Multi-Channel Media Mix Campaign,Including: > National Magazine Advertising > Compelling Incentives For Jean Try-Ons > Dedicated Website > Direct And E-mail Campaign • The Campaign Aids In Communicating Lane Bryant’sPosition As The Premier Destination For Plus-SizeWomen’s Fashion And Innovation 25 Working Drafts Conversion Of The Lane BryantRetail Credit Card File During The 4th Quarter 26 *Management Estimate Conversion Of The Lane BryantRetail Credit Card File • We Will Re-Issue 2.5 - 2.8 Million* LaneBryant Retail Credit Cards DuringNovember 2007 • Introduce Loyalty Program • Increases Sales And Penetration Of LaneBryant Credit Card • Supports All Lane Bryant Brand Channels 27 Introduction OfExclusive Brands 28 • Represents ALifestyle WithUniversal AppealFor Up-to-dateWomen 29 • Target Age Range: 24-55 30 • Available In Plus And Misses Sportswear • Emphasis On Denim, Sweaters And Knits 31 Marketing Campaign • National MagazineAdvertising 32 Marketing Campaign • Direct MailCampaign 33 Fashion Bug - Building CompellingBrands For Our Customer • Additional New Brands AtFashion Bug > Nationally RecognizedBrands > Adds Credibility And DrivesTraffic To The Store > Supports New CustomerGrowth 34 Financial Review 35 *Management Estimates Fiscal Year 2008 FinancialProjections* • Our Fiscal Year 2008 Projection Represents A 3% - 4% IncreaseIn Net Sales In A Range Of $3.15 To $3.20 Billion, Compared ToNet Sales Of $3.07 Billion For The Period Ended February 3,2007 (53 Weeks) • Diluted Earnings Per Share Are Projected To A Range Of $0.80 -$0.82, Compared To Diluted Earnings Per Share Of $0.81 LastYear • Fiscal Year 2008 Projection Includes An Initial Investment OfApproximately $10 Million Pretax ($6.4 Million After Tax, Or $0.05Per Diluted Share) Related To The Launch Of The Lane BryantCatalog During The Fourth Quarter Of Fiscal Year 2008 36 • Issuance Of 1.125% $275 Million Convertible NotesDue 2014 Completed On April 30, 2007 • 4.75% $150 Million Senior Convertible Notes Due2012 Called For Redemption On June 4, 2007,Resulting In Conversion To 15 Million Shares New Convertible Debt Issuance 37 • 10.3 Million Shares Repurchased At A Value Of$131 Million On April 30, 2007 • Additional Share Repurchases Are Planned At TheHigh End Of A Range Of $80 - $100 Million DuringThe Current Fiscal Year Share Repurchase Program 38 Selected Balance Sheet Data ($ in Millions) 5/5/07 2/3/07 1/28/06 Cash and $241 $146 $150 Investments Long Term Debt $279 $192 $207 Total Assets $1,835 $1,702 $1,567 39 $3.1 Billion $4 Billion* *Management Estimate Lane Bryant Brand Contributing More Than45% Of Total Revenues Shifting The Mix To HigherOperating Margin Businesses OUTLET CATALOG $4 Billion $200 Million $700 Million MULTI-BRAND MULTI-CHANNELRETAILER BRICKS &MORTAR $2.9 Billion E-COMMERCE $300 Million Our Financial Plans* Include: *Management Estimate 41 *Management Estimates Summary* • Based On Our Growth Opportunities And Building OnOur Multi-Channel Strategy, Our Financial Plans OverThe Next Several Years Include The FollowingProjections: > CAGRs In The Mid-To-High Single Digits For Net Sales > CAGRs In The Low-To-Mid Teens For Net Income > EBIT Margins Growing To Over 7%, On The HigherRevenue Base • Operating Margin Expansion On A Growing Top Line • Maintain Strong Liquidity From Internally Generated FreeCash Flow and Available Bank Credit Line 42 Addendum 43 Retail Stores E-commerce Catalog Outlet A Multi-Brand, Multi-Channel Retailer 44 Single Channel Customer E-com First Customers Are Worth Almost 3x More Than A Single Channel Shopper Retail First Customers Are Worth 4x More Than A Single Channel Shopper After 3 Years *Source: Forrester Research (WSJ 09/03/04) and Charming Shoppes Research Multi-Channel CustomersHave A Higher Annual Spend ThanSingle-Channel Customers 45 Our Differentiated RetailStore Brands 46 Classic Fashion Low-moderate Moderate/Mainstream Better The Leader InSpecialty Plus-Sizes 47 Our Retail Store Brands 48 Our Retail Stores 49 • The Women’s Plus Apparel Market RepresentedApproximately $18.5 Billion1 In Sales During 2006 • The Average Size Of The American Woman Is 141 • Plus Apparel Is Continuing To Outpace The OverallWomen’s Apparel Market1 • Charming Shoppes’ Plus Apparel Brands Cater ToMore Than Half Of The Adult Female Population2 (1) Derived From NPD Group Data; (2) Source: AOA Overweight Prevalence Catering To A GrowingDemographic In Special Sizes 50 • Lane Bryant Holds The #1Market Position* In Women’sSpecialty Plus Apparel • Lane Bryant Is Our MostProfitable Business, With TheHighest Sales Per SquareFoot Productivity *Derived From NPD Group Data Expanding The Leading BrandIn Plus-Sizes 51 www.lanebryant.com She Is 20-45 Years Old She Loves Fashion She Is A ContemporaryWoman Of Many Lifestyles -Work, Casual, Active Key Differentiators: Fashion and Lifestyle 52 • Lane Bryant Is The Nation’s Leading Brand InWomen’s Plus-Size Fashion Apparel • Lane Bryant Is The Most Recognized Name InWomen’s Plus-Size Clothing • The Lane Bryant Brand Is 100 Years Strong • Lane Bryant, In The Mind Of The Consumer,“Means” Plus-Sizes 53 • #1 Market Share In Specialty Plus-SizeIntimate Apparel* • Lane Bryant’s Cacique® IntimateApparel Brand Is The Leading Brand inSpecialty Plus-Sizes* Leading Market Share In PlusIntimate Apparel *Source: Derived from NPD Group Research 54 Intimate Apparel Brands 55 *Source: Derived from NPD Group Research Leading Market Share In Denim • We Hold The #1 Market Share InSpecialty Plus-Size Denim* • Lane Bryant’s Venezia® Private LabelIs The Leading Jean In SpecialtyPlus-Sizes* 56 ® ® ® by l.a. blues® Denim Brands 57 She Is Mainstream, 20-54 She Is Value-Minded She Often Has ABlue-Collar Job She LOVES Selection She is Fashion Right Key Differentiators: Value and Fashion www.fashionbug.com 58 www.catherines.com She’s Our Baby-Boomer, 40-65 She Considers FIT Critical She is a Career Woman Her Fashion Tastes TendToward Classic Apparel Offering Plus-Sizes, PetitePlus-Sizes, and ExtendedPlus-Sizes Key Differentiators: Fit and Special Sizes 59 www.petitesophisticate.com She’s 35 - 55 Years Old She Considers FIT Critical Her Fashion Tastes TendToward Updated Classic AndContemporary Apparel Offering Petite-SizesIn 0p - 14p ForWomen 4’11” To 5’4” Key Differentiators: Fit and Special Sizes 60 figure - 6 Issues A Year, AndA Book!To Date, 7 Million CopiesSold, With $17 Million MagazineCopy Sales Revenuefigure Initiatives EnhanceOur Branding Power 61 Intellifit 62 63 Crosstown Traders’ Operations • Headquartered In Tucson, AZ, With DistributionCenters In Tucson, Wilmington, NC, And CentralWisconsin • Crosstown Traders Offers Proprietary Credit Products To Its Customer Base, AndDirect-to-Consumer Shopping Channels For BothCatalog And E-commerce • 850 Call Center Seats • 1,400 Full Time And 2,000 Seasonal Employees 64 Selected Catalog Titles 65 The Apparel Group’s Largest Catalog “Head-to-Toe” Focus Sportswear, Ready to Wear, Intimate Apparel, Shoes and Accessories Large Selection of Styles, Sizes, and Colors Traditional, Comfortable, Easy-Care Styles oldpueblotraders.com 66 Sleepwear, Shapewear, Loungewear, Active Wear, and Special Needs Items Designed to Expand Intimate Apparel Selections in Other Publications Targets Conservative Customer Offers Quality, Comfort, and Traditional Styling Sizes for the Average to Full Figure intimateappeal.com 67 Ethnic Appeal Working Blue Collar Sportswear, Ready to Wear,Intimate Apparel, Shoes,andAccessories Specialty Catalog That OffersCustomers Ease in Finding LargerSizes That Are Difficult to Find inOther Catalogs regaliaonline.com 68 Current Looks Without Being Fashion Forward Mainly Private LabelTargeted to the ValueConscious Customer Office and Multi-purposeClothing in Easy CareFabrics with an Easy Fit bedfordfair.com 69 Price-Conscious Customers “Clothes That Do More For Less” Staple Items With Classic Styling For The Polished, Mature Lady willowridgecatalog.com ® 70 Targets Moderate Income Women Who Want to be Noticed and Are Attuned to Current Fashion Maximum Attitude and Sexy Traditional Catalog Categories: Suits, Dresses, and Sportswear “Runway Fashions at Runaway Prices” Offers an Array of Leather, Suede, andOuterwear All Size Ranges and Larger Misses lew-magram.com ® 71 Targets the Higher Income, Comfortably Retired, Suburban Woman Wide Range of Daytime and Evening Looks Plus Loungewear, Shoes, and Accessories Head-to-Toe Coordination Is Key All Size Ranges and Larger Misses brownstone-studio.com 72 Classic Styling Unique Sophisticated Details Flattering and Feminine Rich Colors and Texture Casual and Versatile shopthebay.com 73 Casual and Dressy Footwear Traditional and Contemporary Styles Designed to Expand Footwear Selection in Other Publications Some Accessory Items Hats and Handbags All Sizes and Widths 4-13, N, M, W to WWWW cowardshoe.com 74 Casual and Dressy Footwear Traditional and ContemporaryStyles bedfordfair.com ® Charming Shoppes, Inc. CIBC World Markets 7th AnnualConsumer Growth Conference July 10, 2007
